Dismissed by Supreme Court, October 6, 2014



                              UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1178


CAROLYN E. O’CONNOR,

                Plaintiff - Appellant,

          v.

COMMONWEALTH OF VIRGINIA,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (3:14-cv-00108-JRS)


Submitted:   May 22, 2014                         Decided: May 28, 2014


Before TRAXLER,   Chief     Judge,   and   HAMILTON   and    DAVIS,   Senior
Circuit Judges.


Dismissed by unpublished per curiam opinion.


Carolyn E. O’Connor, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Carolyn E. O’Connor appeals the district court’s order

denying her motion for leave to file a complaint because she

failed to comply with the pre-filing injunction imposed by that

court   in    2006.     We    have    reviewed     the   record    and    find   no

reversible     error.       Accordingly,     we   deny   leave    to   proceed   in

forma pauperis and dismiss the appeal for the reasons stated by

the district court.         O’Connor v. Virginia, No. 3:14-cv-00108-JRS

(E.D.   Va.    Feb.   18,    2014).     We   dispense     with    oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                         DISMISSED




                                        2